DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the non-final Office action filed 27 May 2022 and not repeated herein is overcome and hereby withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 22 and 23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claim 22 recites “wherein the desiccant particles have a homogeneous distribution”  However, the term “homogenous distribution” is a term of degree as a distribution may be more or less homogenous.  This position is supported by Applicant’s disclosure which recites “It is believed that the more homogeneously the desiccant is distributed in the polymeric matrix…” and “To increase the homogeneous distribution of the desiccant particles,…” (see paragraph 0035 of Applicant’s specification as filed).  Both of these recitation indicate that the term “homogeneous” encompasses a range of distributions, and thus the term is a term of degree.  Additionally, it is noted that neither the claims nor Applicant’s specification set forth a standard by which a film is to be judged regarding particles being dispersed with a homogenous distribution throughout.  Thus, in light of the claims and the instant specification, one of ordinary skill in the art would not be reasonably apprised of whether a given distribution of particles is to be considered homogeneous or not.  As such, one of ordinary skill in the art would not be reasonably apprised of the full scope of the claimed invention.  Appropriate action is required. For the purpose of examination, the Examiner will interpret any particle which is mixed with or distributed/disposed in a polymer matrix as being homogeneously distributed. Claim 23 is rejected for inheriting the indefiniteness issue of claim 22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grah et al., EP 1484176 A1 (“Grah”)(newly cited)(copy provided herewith). Beckenhauer, US 6,235,219 is relied upon as an evidentiary reference for claim 20 (“Beckenhauer”)(newly cited).
Regarding claim 20, Grah discloses a packaging article comprising a foodstuff and a packaging containing the foodstuff [abstract, 0001, 0011]. The package is formed from a three layer film comprising (in order) a first, second, and third layer resin layer wherein the film may be biaxially oriented [abstract, 0011-0013, 0016-0039, 0041, 0087, Fig. 1]. The second layer comprises a resin component where dispersed therein are nanoparticles [abstract, 0024-0037].  The nanoparticles may be particles of exfoliated montmorillonite clay having an average size of from 0.5 to about 100 nm [0033, 0035, 0113]. Neither of the first and third layers are required to comprise the nanoparticles and therefore are reasonably interpreted as being free of the nanoparticles.  Beckenhauer serves as evidence that montmorillonite clay is a desiccant (col. 1 lines 27-35). Additionally, it is noted that Applicant’s specification discloses that clays are examples of suitable desiccants that sorb water via physiosoprtion (see paragraph 0029 of Applicant’s specification as filed). 
The second layer comprising the exfoliated nanoparticles of montmorillonite clay reads on the claimed moisture barrier layer wherein the exfoliated montmorillonite clay reads on the claimed desiccant.  While Grah is silent regarding the second layer being configured to maintain a desired range of moisture content, it is noted that the second layer is identical to or substantially identical to the moisture barrier layer claimed and disclosed by Applicant in terms of being stretched as well as in terms of the size and species of particles in the layer.  As such, in the absence of objective evidence to the contrary, there is a reasonable expectation that the second layer of the film/package of Grah would intrinsically maintain a desired range of moisture content within the package (see MPEP 2112V).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama et al., US 5,153,038 (“Koyama”) in view of Kaimoto et al., US 2016/0030918  (“Kaimoto”) and Chanda, M. et al., Plastics Technology Handbook, 4th edition, CRC Press, Boca Raton, 2007 (“Chanda”). Oguma  et al., US 2010/0021326 (“Oguma”) is relied upon as an evidentiary reference for claim 16.  All references previously cited.
Regarding claim 1, Koyama discloses a multilayer packaging film and a packaging article formed therefrom (abstract, col. 1 lines 9-14, col. 2 lines 34-42, col. 9 line 55-col. 10 lines 16).  The multilayer packaging film comprises an intermediate layer containing a water-absorbing agent (i.e. a desiccant) wherein the intermediate layer is disposed between a first and second outer layer (col. 5 lines 22-68, figs. 1-5).  The intermediate layer is formed from an ethylene/vinyl alcohol copolymer (claim 1) which reads on the claimed polyethylene. Koyama teaches forming the packaging article by vacuum forming or stretch forming which would have resulted in stretching of the film (col. 10 lines 9-13). The water absorbing agent may be, inter alia, a silica gel (col. 6 line 30-col. 7 line 14).  
While Koyama does not explicitly recite that the intermediate layer containing the water-absorbing agent comprises a plurality of cavities, it is noted that the layer would have comprised inorganic desiccant particles dispersed in a resin matrix which has been stretched.  Such a process is understood by those of ordinary skill in the art to result in cavitation (i.e. the formation of cavities).  This conclusion is supported by Applicant’s specification which discloses that the orientation of the film layer in which the desiccant particles are disposed in the polymer matrix can cause cavities to preferentially form in the region of the desiccant particles (paragraph 0048 of specification as filed). As such, in the absence of objective evidence to the contrary, there is a reasonable expectation that the intermediate layer containing the water-absorbing particles would have intrinsically comprised a plurality of cavities and at least some of the cavities would have been in communication with water-absorbing particles.
Koyama goes on to teach that the packaging film may be formed by compressed air forming (i.e. a blown film)(col. 10 lines 9-14).
Koyama is silent regarding the intermediate layer being biaxially stretched, the particle size of the water absorbing agent, and the packaging article comprising a foodstuff.
Kaimoto discloses a multilayer packaging film and packaging article formed therefrom [abstract, 0003, 0010, 0033, 0182].  The multilayer packaging film comprises an intermediate moisture absorbing layer comprising a moisture-absorbing agent (i.e. a desiccant).  The moisture-absorbing agent is an amorphous silica particle having an average particle diameter of 10 nm or less on to which is adsorbed an inorganic water-absorbing material [0017, 0051, 0057, 0099, 0100]. The moisture absorbing particles have a high moisture absorbing rate and a large moisture absorbing capacity [0138]. Kaimoto teaches moisture absorbing packaging for food packaging [0005].
Chanda teaches that by forming films using a blown-film technique it is possible to biaxially orient the film which results in nearly equal physical properties in both direction (i.e. MD and TD), thereby giving a film of maximum toughness (page 2-29, first full paragraph). 
Koyama and Kaimoto are both directed towards multilayer packaging films and packaging formed therefrom wherein the film comprises an intermediate moisture absorbing layer comprising a moisture-absorbing agent. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the film/package of Koyama by utilizing the moisture-absorbing material taught by Kaimoto as the moisture absorbing particles in the intermediate layer in order to take advantage the material’s high moisture absorbing rate and a large moisture absorbing capacity.  It would have also been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have packaged foodstuff in the packaging article of Koyama because as is taught by Kaimoto moisture absorbing packaging was known at the time to be useful for packaging foodstuff. 
Koyama and Chanda are both directed towards blown polymeric films.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the film of Koyama with the teachings of Chanda by blowing the film so as to be biaxially stretched with the expectation of producing a film having maximum toughness.
The packaging of modified Koyama would have contained a foodstuff as recited in claim 1.  The packaging would have been formed from a multilayer film comprising an inner layer disposed between a first and second outer layer which reads on the multilayer moisture barrier recited in claim 1.  The inner layer would have been formed from a biaxially stretched polyethylene. The inner layer would have comprised moisture-absorbing particles which would have intrinsically been located in a plurality of cavities formed within the polymer matrix of the layer due to stretching of the film.  
The multilayer film of the packaging would have been stretched and therefore the inner layer would have been oriented as claimed.  Since the inner layer would have been positioned between the foodstuff and the external environment it would have been configured to maintain a desired range of moisture content with the package as claimed.
The moisture absorbing particles disposed in the inner layer would have comprised a silica particle having a diameter of less than 10 nm onto the surface of which is adsorbed a desiccant material. Given that the silica particle size is less than 10 nm and that the desiccant material would have been adsorbed onto the surface of the silica particle and not coated onto the surface, there is a reasonable expectation that the silica particle comprising the desiccant material would have had a particle which meets the limitation of claim 1.
Regarding claims 3-5, Koyama teaches that the water-absorbing agent may be incorporated into the intermediate oxygen barrier layer in amounts of from 1 to 300 wt% (col. 3 lines 23-28).  As such, Koyama teaches a range of amounts which overlaps or encompasses, and therefore renders obvious, the claimed range of amount (see MPEP 2144.05).
Regarding claims 6 and 7, Koyama teaches an embodiment of the disclosed film which comprises two intermediates containing the water-absorbing agent (col. 5 lines 49-63, Fig. 4- layers 2e and 2f).
Regarding claims 8 and 9, Koyama teaches that the film comprises a layer which is described as being an inner layer (col. 5 lines 21-68, figs. 1-5) which reads on the claimed first outer layer.  Since essentially any layer of essentially any material can be sealed either by heat, with an adhesive, or mechanically, the disclosed inner layer is interpreted as being sealable.
Regarding claims 10 and 11, Koyama does not teach or suggest adding a desiccant to the inner layer.  The film taught by Koyama also comprises a layer which is described as an outer layer (col. 5 lines 21-68, figs. 1-5) which reads on the claimed second outer layer.  Koyama does not teach or suggest adding a desiccant to the outer layer.
Regarding claims 12 and 13, Koyama does not require the incorporation of a metal layer into the disclosed film or package.
Regarding claim 14, as noted above, the water-absorbing particles taught by Kaimoto comprise silica particles adsorbed onto which is a water-absorbing material.  Kaimoto also teaches that the water-absorbing material may be calcium chloride [0021, 0100]. Applicant’s specification discloses that both silica and calcium chloride sorb water via physiosorption (see paragraph 0029 of Applicant’s specification as filed).
Regarding claim 16, Kaimoto teaches that the silica may be Aerosil 300SF75 [0062].  Oguma serves as evidence that Aerosil 300SF75 is a fumed silica [0077].
Regarding claim 17, Koyama teaches that the intermediate layer may be formed from an ethylene/vinyl alcohol copolymer (col. 7 lines 17-31) which comprises repeat units of ethylene and therefore reads on the polyolefin recited in claim 17 and the polyethylene recited in claim 18.

Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama in view of Kayama et al., US 2014/0171571 (“Kayama”)(newly cited).
Regarding claims 21 and 24, Koyama discloses a multilayer packaging film and a packaging article formed therefrom (abstract, col. 1 lines 9-14, col. 2 lines 34-42, col. 9 line 55-col. 10 lines 16).  The multilayer packaging film comprises an intermediate layer containing a water-absorbing agent (i.e. a desiccant) wherein the intermediate layer is disposed between a first and second outer layer (col. 5 lines 22-68, figs. 1-5).  Koyama teaches forming the packaging article by vacuum forming or stretch forming which would have resulted in stretching of the film (col. 10 lines 9-13). The water absorbing agent may be, inter alia, magnesium sulfate (col. 6 line 30-col. 7 line 14).  
While Koyama does not explicitly recite that the intermediate layer containing the water-absorbing agent comprises a plurality of cavities, it is noted that the layer would have comprised inorganic desiccant particles dispersed in a resin matrix which has been stretched.  Such a process is understood by those of ordinary skill in the art to result in cavitation (i.e. the formation of cavities).  This conclusion is supported by Applicant’s specification which discloses that the orientation of the film layer in which the desiccant particles are present in the polymer matrix can cause cavities to preferentially form in the region of the desiccant particles (paragraph 0048 of specification as filed). As such, in the absence of objective evidence to the contrary, there is a reasonable expectation that the intermediate layer containing the water-absorbing particles would have intrinsically comprised a plurality of cavities and at least some of the cavities would have been in communication with water-absorbing particles (see MPEP 2112V).
Koyama is silent regarding the particle size of the water absorbing agent and the packaging article comprising a foodstuff.
Kayama discloses a magnesium sulfate-based desiccant which is suitable for incorporation into films and packaging for food [abstract, 0001, 0009, 0019, 0041]. The disclosed desiccant has excellent storage stability and increased conformity with thermoplastic resins [0009, 0015]. The desiccant comprises particles of magnesium sulfate which have been coated (i.e. encapsulated) with a layer of a coating material comprising a carboxylic acid metal salt (i.e. a surfactant) wherein the particles have a size of 5 µm or less [0026-0032, 0047]. Kayama teaches that thermoplastic resin compositions comprising the disclosed desiccant can capture water generated from the thermoplastic resin and other substances like the content in a container which serves to prevent quality deterioration of goods [0018]. Kayama teaches that films/packages comprising desiccant particles are known to be suitable for use in food packaging applications [0002, 0041].
Koyama and Kayama are both directed towards packaging formed from films comprising a layer formed from a resin composition comprising desiccant particles dispersed therein. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the film of Koyama by utilizing the magnesium sulfate-based desiccant particles disclosed by Kayama as the desiccant particles in the intermediate layer with the expectation of producing a film comprising desiccant particles having excellent storage stability and increased conformity with the resin of the intermediate layer.  It would have also been obvious for one of ordinary skill in the art to have utilized the resulting film to form a packaging article comprising a foodstuff disposed therein because Kayama teaches that desiccant containing films/packaging are suitable for packaging food.  
The desiccant particles in the intermediate layer of the resulting food packaging article would have comprised particles of magnesium sulfate which have been  encapsulated with a layer of a coating material comprising a carboxylic acid metal salt wherein the particles have a size of 5 µm or less which renders obvious the claimed desiccant particles.  

Response to Arguments
Applicant's arguments filed 16 August 2022 have been fully considered but they are not persuasive. 
On page 6 of the remarks Applicant points out that in the interview held on 20 July 2022, the Examiner indicated that very small particle size were not well known in the art.  The Examiner acknowledges that indeed very small particles sizes are not commonly disclosed in the prior art, but as is evidenced in the instantly pending grounds of rejection, inorganic particles having sizes which fall within the claimed size range are were known in the art at the time the instant application was effectively filed.
On pages 6 and 7 of the remarks Applicant asserts that the term “homogenous” as used in claim 22 is a clear term even if there are degrees of homogeneity and that one of ordinary skill in the art would understand its meaning. However, the question is not whether one of ordinary skill in the art understands the term “homogenous” rather the question is whether one of ordinary skill in the art would be reasonably apprised of what degree of homogeneity is required to meet the limitation of claim 22. 
The Examiner notes that, as is conceded by Applicant, there are degrees of homogeneity. As such, the term “homogenous” is a term of degree.  Regarding such terms of degrees, MPEP 2173.05 establishes that terms of degree are not necessarily indefinite however when a term of degree is used in a claim, the Examiner should determine whether the specification provides some standard for measuring the degree.  In the instant case, the Examiner notes that Applicant’s specification does not appear to disclosed any standard for measuring the degree of homogeneity.  Thus, given that the term “homogenous” encompasses different degrees of homogeneity and given that Applicant’s specification provides no standard for measuring the degree, the Examiner maintains that claim 22 is indefinite.
Applicant’s arguments on pages 7 and 8 of the remarks regarding the previous rejection of claims 1, 3-14, 17, 18, 20, and 22 as being obvious over Lockhart in view of Kong are moot in light of the new grounds of rejection set forth above which were necessitated by the instant claim amendments.
On page 8 of the remarks Applicant asserts that Kaimoto only teaches employing small particles when one is trying to have a transparent layer.  Applicant goes on to note that Koyama does not teach or suggest that transparency is an issue and thus there is no to combine the teachings of the two references.  In response, the Examiner contends that Kaimoto teaches that the disclosed silica particles have a high moisture absorbing rate and a large moisture absorbing capacity [0138] which alone serves a sufficient motivation to utilize the disclosed silica particles in the film/package of Koyama. Additionally, the Examiner also contends that the transparency aspect of the particles disclosed by Kaimoto would serve as further motivation to utilized the particles in the film of Koyama because they would help ensure that the contents of the packaging are visible.  For these reasons Applicant’s argument is not found persuasive.
Applicant’s arguments on page 9 of the remarks regarding the previous rejections of claims 20, 21, and 24 for being obvious over Kong in view of Aoyama or Kong ‘458 in view of Haedt or Kong in view of Haedt and Aoyama are moot in light of the new grounds of rejection set forth above which were necessitated by the instant claim amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782